BLAIR, J.
(concurring) — I concur in the result. The question discussed in the second paragraph is not, in my opinion, presented by the record. The petition in this ease is substantially the same as that considered in Warnick v. Baker, 42 Mo. App. 439, and should be held sufficient, in aid of the verdict, on the principle announced in that case. Baals v. Stewart, 109 Ind. 371; Kerner v. Boardman, 14 N. Y. Supp. 787, 133 N. Y. 539; and Brickley v. Walker, 68 Wis. 563, support the same conclusion.
Walker, <7., concurs.